DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 18 June 2022 has been entered.
Claims 38-84 and 127-160 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 38-59, and the species of a first cell culture medium and ibrutinib in the reply filed on 18 June 2022 is acknowledged.  In the interest of compact prosecution, the species election requirement for species of culture media is hereby withdrawn.
Claims 60-84 and 127-160 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 June 2022.
Claims 38-59 are considered here.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€ as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed provisional applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, none of the provisional applications discloses a method for expanding PBLs comprising a step of removing CD19+ B-cells as recited in claim 38.  Thus, the effective filing date of the claims is that of the parent PCT Application, i.e. 10 May 2018.

Claim Objections
Claims 51 and 52 is objected to because of the following informalities:  
The recitation in claim 51 of “6000 IL/ml” should be amended to “6000 IU/ml”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 39, 42, 43, 48 and 49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39, 42 and 43 recite culture media selected from CM-2, CM-4, and AIM-V.  The terms CM-2 and CM-4 do not appear to have a known/established meaning in the relevant art.  The specification does not expressly define the terms CM-2 or CM-4, but discloses “CM-2 cell culture medium (comprised of RPMI-1640, human AB serum, 1-glutamine, 2-mercaptoethanol, gentamicin sulfate, AIM-V media)” (US20200224161, [0262]) and “CM-4 (comprised of AIM-V media, 2 mM Glutamax, and 3000 IU/ml IL2)” ([0259]).  However, the specification contains further disclosure which makes the composition of CM-2 and CM-4 unclear (e.g., the disclosure “the media is exchanged to CM-4 media supplemented with fresh IL-2 at 3000 IU/ml” ([0224]) makes it unclear whether CM-4 media contains 3000 IU/ml IL-2 or not).  It is also unclear whether the CM-2 and CM-4 media contain additional ingredients beyond the above-listed ingredients and/or whether they require specific amounts of said ingredients.  The rejection can be overcome by amending the claims to recite the composition of the CM-2 and CM-4 media.
Claims 39, 42 and 43 also contain the trademark/trade name “AIM-V”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular cell culture medium and, accordingly, the identification/description is indefinite.
Claims 48 recites “there are at least from about 1 x 105 to about 10x105 PBLs”.  Similarly, claim 49 recites “there are at least from about 2.5 x 105 to about 10x105 PBLs”.  The recitation of “at least” in conjunction with the recited range makes it unclear whether the claims are reciting that there are at least x number of cells where x can be within the claimed range (i.e. an unbounded range with the lower bound within the claimed range), or whether the number of cells must be within the claimed range (i.e. a closed range).  For purposes of applying prior art, the claims are given their broadest reasonable interpretation (see MPEP 2111) of an unbounded range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-43, 45-50 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Perera et al., American journal of hematology 92.9 (2017): 892-901 in view of Zhu et al., Blood 128.22 (2016): 5724, as evidenced by Pan-T cell Isolation Kit (Miltenyi Biotec).
Regarding claims 38-43 and 45-47, Perera teaches a method for expanding PBLs (CAR T-cells) from peripheral blood, comprising: a) obtaining a sample of PBMCs from peripheral blood; b) isolating PBLs from said sample using a Pan-T cell Isolation Kit from Miltenyi Biotec (which uses a negative selection protocol to remove non T-cell cells with antibody-labeled magnetic beads, including anti-CD19 beads for removal of B-cells); c) stimulating the PBLs in a first cell culture medium (AIM-V) with IL-2 (30 IU/ml) and anti-CD3/anti-CD28 beads (with a ratio of 3 beads/cell) for 2 days; d) culturing the cells in the AIM-V culture medium with 300 IU/ml IL-2 and anti-CD3/anti-CD28 beads for up to several weeks with exchange of fresh culture medium every two days (i.e. with a second, third, etc. culture medium to which IL-2 has been added); and e) isolating/harvesting the PBLs from the culture for further use (while Perera does not expressly teach separating the cells from the CD3/CD28 beads, it would have been obvious that the cell isolation would include such a step as the CAR T cells yielded by the method are intended for therapeutic use and/or related testing) (Perera, under 2.3 T-cell transduction; p. 895, right col., 1st full ¶). 
Regarding claims 48-50, Perera teaches that the cell density of the culturing step is maintained at about 1-3x106 cells/ml (under 2.3 T-cell transduction) and further teaches experiments utilizing about 107 cells (under 2.8 In vivo studies).  While Perera does not expressly disclose the culture volume (and thus the total number of cells), it would have been obvious to carry out the method to culture at least 106 PBLs, e.g. in order to yield sufficient cells to carry out the disclosed testing. Moreover, one would have had a reasonable expectation of success as doing so would only require a 1 ml or higher culture volume at the stated density.
Claims 38-43, 45-50 and 59 differ from Perera in that: the culturing is carried out in a gas permeable container (claim 38); and the method is performed in a closed, sterile system (claim 59).
Zhu teaches that the production and use of therapeutic CAR T-cells (such as those produced by Perera) has been limited due to the high costs and complicated nature of the process (1st ¶, under Introduction).  Zhu further teaches an automated system for making CAR T-cells for clinical use which allows for production without the need for expensive/complex clean room manufacturing facilities (under Introduction).  The system is a closed, GMP-compliant (i.e. sterile) system that uses gas permeable containers for the expansion/culturing and utilizes the same type of Miltenyi Biotec antibody beads used in Perera (under Methods).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the method of Perera for the manufacture of CAR T cells using the closed system of Zhu because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to carry out the method of Perera using the system of Zhu because Zhu teaches that the system allows for the simple automated production of clinically useful CAR T cells without the need for expensive/complex clean room facilities.  Carrying out the method of Perera using the system of Zhu would have led to predictable results with a reasonable expectation of success because Zhu teaches that the system is useful for manufacturing the same CAR T cell product of Perera using a substantially similar process (including culturing in the presence of IL-2 and CD3/CD28 antibodies) using substantially similar materials as in Perera.

 Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Perera in view of Zhu, as applied to claims 38-43, 45-50 and 59, further in view of Beavis et al., The Journal of clinical investigation 127.3 (2017): 929-941.
Claims 51 and 52 differ from the combination of Perera in view of Zhu, as applied to claims 38-43, 45-50 and 59, in that: the IL-2 is at a concentration of between 1000-6000 IU/ml during the optional co-culturing and stimulating steps; and the IL-2 is at a concentration of about 3000 IU/ml during the optional co-culturing and stimulating steps.
Beavis teaches a method of making human CAR T-cells substantially similar to that of Perera, in which the stimulating step is carried out in media containing IL-2 at a concentration of 3000 IU/ml (p. 939, under Generation of human CAR T cells).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the method of Perera in view of Zhu for making CAR T cells wherein the IL-2 concentration is about 3000 IU/ml (as in Beavis) because the teachings of Perera and Beavis essentially teach that the stimulating step can be carried out using IL-2 at a concentration within a range of about 30 IU/ml (as in Perera) to 3000 IU/ml (as in Beavis), and it would have thus been obvious to carry out the method at a ratio anywhere within said range (including 3000 IU/ml) with a reasonable expectation of success.  Differences in concentration generally do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."; see MPEP 2144.05, II.).  There is no evidence of such criticality here with respect to the range/value recited in claims 51 and 52.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Perera in view of Zhu, as applied to claims 38-43, 45-50 and 59, further in view of Wu et al., Molecular Therapy 25.10 (2017): 2270-2279.
Claim 53 differs from the combination of Perera in view of Zhu, as applied to claims 38-43, 45-50 and 59, in that: the cells and the anti-CD3/anti-CD28 beads are at a ratio of about 1:1 during the optional co-culturing and stimulating steps.
Wu teaches a method of making human CAR T-cells substantially similar to that of Perera, in which the stimulating step is carried out using CD3/CD28 beads at a ratio of 1:1 with the cells (p. 2277, under Transduction of Human T cells).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the method of Perera in view of Zhu for making CAR T cells wherein the CD3/CD28 beads are at a ratio of 1:1 with the cells (as in Wu) because the teachings of Perera and Wu essentially teach that the stimulating step can be carried out using CD3/CD28 beads at a range of ratios with the cells of about 3:1 (as in Perera) to about 1:1 (as in Wu), and it would have thus been obvious to carry out the method at a ratio anywhere within said range (including 1:1) with a reasonable expectation of success.  Differences in concentration generally do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."; see MPEP 2144.05, II.).  There is no evidence of such criticality here with respect to the ratio recited in claim 53.

Claims 44 and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Perera in view of Zhu, as applied to claims 38-43, 45-50 and 59, further in view of US20190328786 to Ports et al.
Claims 44 and 54-58 differ from the combination of Perera in view of Zhu, as applied to claims 38-43, 45-50 and 59, in that: the second culture medium is different from the first culture medium (claim 44); the method further comprises adding an ITK inhibitor which is ibrutinib (claims 54-58); and the inhibitor is added during at least one of the optional co-culturing, the stimulating and the culturing steps.  
Ports teaches methods of making therapeutic CAR T-cells wherein the CAR T-cells are incubated with ibrutinib during and/or after manufacture (entire doc, including [0153]; [0498]; [0782]-[0787]).  Ports teaches that ibrutinib can improve T cell function, including functions related to the expansion, proliferation and persistence of T cells ([0153]; [0498]; [0782]-[0787]).  The ibrutinib can be added during stimulation/expansion of the cells ([0498]; [0782]-[0787]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Perera in view of Zhu to make CAR T-cells wherein the method includes adding ibrutinib during the stimulating and/or culturing steps as taught by Ports because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to add ibrutinib because Ports teaches that doing so can improve the quality of the CAR T-cells produced.  Adding ibrutinib during the method of Perera in view of Zhu would have led to predictable results with a reasonable expectation of success because Ports teaches that ibrutinib can advantageously be added during CAR T-cell manufacturing, including during culturing/expansion, to improve the quality of the CAR T-cells.
Regarding claim 44, it would have been obvious to add ibrutinib to the culture medium at any point during the culturing process (including at points in which fresh medium is added) and the medium including ibrutinib would be a different culture media than that without.  It is noted that claim 44 does not specify any particular difference between the media.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657